Title: From David Humphreys to Ebenezer Stevens, 1 February 1781
From: Humphreys, David
To: Stevens, Ebenezer


                        
                            Sir
                            Head Quarters New Windsor Feby 1st 1781
                        
                        I have laid your Letter of this day, together with the enclosure before His Excellency the Commander in Chief,
                            who is pleased to grant his free Pardon to William Hart, agreeably to the request of Capt. Hubbell, and yourself. I am Sir.
                            &c.
                        
                            D. Humphrys
                        
                    